OPINION OF THE COURT
PER CURIAM:
On June 26, 1975, appellant, Lucius Davenport, was tried before a judge sitting without a jury and found guilty of murder of the third degree. Post-verdict motions were denied, and appellant was sentenced to a term of imprisonment from eight to twenty years. This direct appeal followed.
Appellant claims (1) that the evidence was insufficient to sustain the conviction; and (2) that he did not knowingly, intelligently and voluntarily waive his right to a jury trial. We have examined these issues and find them to be without merit.
Judgment of sentence affirmed.